FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

In the Matter of: BELLINGHAM              
INSURANCE AGENCY, INC.,
                           Debtor,

                                                  No. 11-35162
EXECUTIVE BENEFITS INSURANCE
                                                    D.C. No.
AGENCY,
                                               2:10-cv-00929-MJP
                         Appellant,
                                              Western District of
                 v.                               Washington,
PETER H. ARKISON, TRUSTEE, solely                    Seattle
in his capacity as Chapter 7                         ORDER
Trustee of the estate of
Bellingham Insurance Agency,
Inc.,
                          Appellee.
                                          
                     Filed November 4, 2011

    Before: Alex Kozinski, Chief Judge, Richard A. Paez,
    Circuit Judge, and Raner C. Collins, District Judge.*


                              ORDER

   The court invites supplemental briefs by any amicus curiae
addressing the following questions: Does Stern v. Marshall,
131 S. Ct. 2594 (2011), prohibit bankruptcy courts from
entering a final, binding judgment on an action to avoid a
fraudulent conveyance? If so, may the bankruptcy court hear

  *The Honorable Raner C. Collins, District Judge for the U.S. District
Court for Arizona, sitting by designation.

                                20127
20128 IN THE MATTER OF BELLINGHAM INSURANCE AGENCY
the proceeding and submit a report and recommendation to a
federal district court in lieu of entering a final judgment?

   Any briefs responding to this order shall be filed no later
than thirty days from the filed date of this order. All briefs
shall comply with the page or type-volume limitations speci-
fied in Federal Rules of Appellate Procedure 29(d) and
32(a)(7). Any person or entity wishing to file a brief as an
amicus curiae in response to this order is granted leave to do
so pursuant to Federal Rule of Appellate Procedure 29(a).